Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding

                                         ORDER
       In this accelerated appeal, Appellant’s brief was due to be filed with this court on
September 12, 2018. After the brief was due, Appellant filed an unopposed first motion for
extension of time to file Appellant’s brief until September 24, 2018, for an extension of ten days.

       Appellant’s motion is GRANTED. Appellant’s brief is due on September 24, 2018. See
TEX. R. APP. P. 38.6(d).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court